DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the continuous sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 13 should depend upon claim 9, which does recite the limitation, “a continuous sidewall.”  Claim 14 depends upon claim 13 and inherits the deficiencies of claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 and 15, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka et al. (US 6,441,788).
As to claim 8, Ishizuka teaches an antenna assembly (Fig. 1) comprising: 
an antenna node comprising a node housing (10, Fig. 1) and an antenna (12, Fig. 1), the node housing (10, Fig. 1) comprising a sidewall enclosure (10b, Fig. 1) and a top cover (10a, Fig. 1), a collar (16, Fig. 1) extending from the top cover (10a, Fig. 1) and defining a collar bore (16, Fig. 1), the collar comprising a fastener (threaded portion of 16, Fig. 1), the antenna (12, 14, 14a, Fig. 1) extending through the collar bore (16, Fig. 1); and 
an antenna cap (26, Fig. 1) comprising a cap housing (26, Fig. 1) and a mating fastener (threaded portion at the bottom of cap 26, Fig. 1) defined on the cap housing, the cap housing defining an interior cavity (26, Fig. 1), the antenna (12, Fig. 1) received in the interior cavity, the fastener of the collar engaging the mating fastener of the antenna cap to attach the antenna cap to the antenna node (“An insulating cap 26 covers the helical coil element 12 and is secured by screwing the open end of the cap 26 around the top of the holder 16,” col. 3, lines 50-53).
As to claim 9, Ishizuka teaches the cap housing (26, Fig. 1) comprises a continuous sidewall, the continuous sidewall defining a first end and an opposite second end (top end and bottom end, respectively, Fig. 4), an end wall defined at the first end, the continuous sidewall and end wall defining the interior cavity (Fig. 1). 
As to claim 10, Ishizuka teaches the continuous sidewall defines an opening (bottom end, Fig. 1) at the second end configured for access to the interior cavity. 
As to claim 11, Ishizuka teaches the top cover and sidewall enclosure (10a, 10b, Fig. 1) defining a node cavity, a portion of the antenna (14a, Fig. 1) received in the node cavity.
As to claim 15, Ishizuka teaches the fastener is a first threaded fastener and the mating fastener is a second threaded fastener complementary to the first threaded fastener (“An insulating cap 26 covers the helical coil element 12 and is secured by screwing the open end of the cap 26 around the top of the holder 16,” col. 3, lines 50-53)..
As to claim 17, Ishizuka teaches the antenna cap (26, Fig. 1) is selectively detachable from the antenna node (10, Fig. 1) (threaded fasteners are by nature detachable and re-attachable). 
As to claim 22, Ishizuka teaches the cap housing defines an elongate continuous sidewall (26, Fig. 1); 
the continuous sidewall defines a first end (top end, Fig. 1) and a second end (bottom end of 26, Fig. 1);
a length of the continuous sidewall between the first end and the fastener is greater than a length of the fastener (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elwell et al. (US 2012/0075161 A1) in view of Ishizuka (US 6,441,788 B1).
As to claim 1, Elwell teaches an antenna cap (14, Figs. 1-4) for an antenna node comprising: 
a housing (14, Figs. 1-4), the housing defining an elongate continuous sidewall (16, Figs. 2-4), the continuous sidewall defining a first end and a second end (top end of 16 and bottom end of 20, Fig. 3, respectively), an end wall (18, Fig. 3) extending from the first end, the end wall and continuous sidewall defining an interior cavity (Fig. 4) for receiving an antenna (“an antenna that can be disposed within the radome,” [0018]), 
an opening (bottom end of Fig. 4) defined at the second end and configured for access to the interior cavity; and 
a fastener (20, Figs. 2-4) proximate the second end and configured for attaching the housing to the antenna node, the fastener defined by the continuous sidewall.
Elwell does not explicitly teach a length of the continuous sidewall between the first end and the fastener is greater than a length of the fastener.
Ishizuka teaches a length of the continuous sidewall (26, Fig. 1) between the first end (top end of 26, Fig. 1) and the fastener is greater than a length of the fastener (as seen in Fig. 1)
It would have been obvious to one of ordinary skill in the art to modify the continuous sidewall between the first end and the fastener of Elwell to be longer than the fastener, as taught by Ishizuka. One of ordinary skill in the art would have been motivated to make the modification in order to accommodate a longer antenna within the housing formed by the continuous sidewall.
As to claim 2, Elwell teaches the housing further defines an outer surface (Fig. 3) and inner surface (Fig. 4). 
As to claim 3, Elwell teaches the fastener (20, Figs. 2-4) is formed on the outer surface. 
As to claim 4, Elwell teaches the fastener is a threaded fastener comprising threading (“threaded portion 20,” [0020]). 


    PNG
    media_image1.png
    466
    597
    media_image1.png
    Greyscale

As to claim 5, Elwell teaches the threading extends into the outer surface of sidewall, the sidewall defining a sidewall diameter, the threading defining a threading diameter, the threading diameter equal to or less than the sidewall diameter (see Annotated Fig. 4 above). 
As to claim 6, Elwell teaches the continuous sidewall defines a cross-sectional shape of one of a circle, oval, rectangle, triangle, pentagon, and hexagon (Fig. 2 shows the cross-section of a circle or oval). 
As to claim 7, Elwell teaches the end wall (18, Fig. 3) defines a curved peripheral region.

Ishizuka teaches the curved peripheral region (top end of 26, Fig. 1) coupled to and flush with the first end of the continuous sidewall (side portion of 26, Fig. 1) to define a smooth transition between the curved peripheral region and the continuous sidewall.
It would have been obvious to one of ordinary skill in the art to modify the curved peripheral region of the end wall of Elwell to be flush with the first end of the continuous sidewall, as taught by Ishizuka. One of ordinary skill in the art would have been motivated to make the modification in order to improve the aesthetic appearance of the antenna device.
As to claim 21, Elwell does not teach an outer surface of the continuous sidewall defines a sidewall diameter, an outer surface of the end wall defies a varying end wall diameter, and the sidewall diameter is greater than or equal the varying end wall diameter.
Chao teaches an outer surface of the continuous sidewall (26, Fig. 1) defines a sidewall diameter, an outer surface of the end wall (curved top of cap 26, Fig. 1) defies a varying end wall diameter, and the sidewall diameter is greater than or equal the varying end wall diameter.
It would have been obvious to one of ordinary skill in the art to modify the end wall of Elwell such that the sidewall diameter is greater than or equal the varying end wall diameter, as taught by Ishizuka. One of ordinary skill in the art would have been motivated to make the modification in order to improve the aesthetic appearance of the antenna device.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 6,441,788) in view of Elwell (US 2012/0075161 A1).
As to claim 13, Ishizuka teaches the collar (16, Fig. 1) defines an inner collar surface and an outer collar surface, and the continuous sidewall (26, Fig. 1) defines an inner sidewall surface /and an outer sidewall surface, but does not explicitly teach the fastener formed on the inner collar surface, the mating fastener  formed on the outer sidewall surface. 
Elwell teaches a collar (top of housing 12, Fig. 1) defines an inner collar surface and an outer collar surface, and a continuous sidewall (16, Fig. 2) defines an inner sidewall surface and an outer sidewall, the fastener (“mating threaded portion,” [0022]) formed on the inner collar surface, the mating fastener (20, Fig. 2) formed on the outer sidewall surface (“The threaded portion 20 of the substrate 16 can be formed as an integral portion of the substrate 16 so that the radome 14 can be coupled to a matching threaded portion (not shown) of the body 12 to form the wireless communication device 10,” [0022]).
It would have been obvious to one of ordinary skill in the art to modify the device of Ishizuka such that the fastener is formed on the inner collar surface of the node housing, and the mating fastener is formed on the outer sidewall surface of the antenna cap housing, as taught by Elwell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make this modification, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. In particular, Ishizuka teaches the fastener on the outer collar surface of the node housing and the mating fastener on the inner sidewall surface of the antenna cap housing, and reversing the respective fastening portions as taught by Elwell would not change the ability of the fastening portions to attach to one another.
As to claim 14, Ishizuka does not explicitly teach the outer sidewall surface is flush with the outer collar surface.
  
It would have been obvious to one of ordinary skill in the art to modify the device of Ishizuka such that the outer sidewall surface is flush with the outer collar surface, as taught by Elwell. One of ordinary skill in the art would have been motivated to make the modification in order to improve the aesthetic appearance of the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 6,441,788) in view of Elwell (US 2012/0075161 A1), further in view of Brink (US 2012/0194405 A1).
As to claim 16, Elwell in view of Ishizuka does not explicitly teach the antenna node further comprises a mounting bracket configured for mounting the antenna assembly to equipment. 
Brink teaches the antenna node further comprises a mounting bracket (54, Fig. 5) configured for mounting the antenna assembly to equipment (“network adapter 48 includes mounting structure 54 on one, lower, end of the adapter for attaching the adapter to a wired field device,” [0034]).
It would have been obvious to one of ordinary skill in the art to modify the antenna node of Elwell to comprise a mounting bracket for mounting the antenna assembly to equipment. One of ordinary skill in the art would have been motivated to provide the mounting bracket to attach the antenna assembly to a device, as taught by Brink.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 6,441,788 B1) in view of Brink (US 2012/0194405 A1).
As to claim 18, Ishizuka teaches a method for installing an antenna assembly on equipment, comprising:
	providing the antenna assembly comprising an antenna cap (26, Fig. 1), an antenna node (10, Fig. 1) and an antenna (12, 14, 14a, Fig. 1), the antenna cap defining an interior cap cavity (inside 26, Fig. 1), the antenna node defining a housing cavity (inside casing 10, Fig. 1) and an opening, the antenna (12, 14, 14a, Fig. 1)  extending through the opening, a first portion of the antenna (14, 14a, Fig. 1) received into the housing cavity (10, Fig. 1);
	inserting a second portion of the antenna (12, Fig. 1) into the interior cavity (26, Fig. 1);
	attaching the antenna cap (26, Fig. 1) to the antenna node (10, Fig. 1) (“An insulating cap 26 covers the helical coil element 12 and is secured by screwing the open end of the cap 26 around the top of the holder 16,” col. 3, lines 50-53).
	Ishizuka does not explicitly teach abutting a mounting bracket of the antenna assembly with the equipment; 	
fastening the mounting bracket of the antenna assembly to the equipment with a mounting fastener.
Brink teaches abutting a mounting bracket (54, Fig. 5) of the antenna assembly (“network adapter 48,” [0034]) with the equipment (“wired field device,” [0034]); fastening the mounting bracket of the antenna assembly to the equipment with a mounting fastener (“network adapter 48 includes mounting structure 54 on one, lower, end of the adapter for attaching the adapter to a wired field device,” [0034]).

As to claim 19, Ishizuka in view of Brink does not explicitly teach abutting a mounting bracket of the antenna assembly with the equipment comprises abutting the mounting bracket of the antenna assembly with a water meter radio unit, the water meter radio unit wired to a water meter. Brink does teach, “field devices are used in the process control and measurement industry to monitor and automatically control industrial and chemical processes,” [0002]. 
Therefore, while Brink does not explicitly disclose the equipment comprises a water meter, it would have been obvious to one of ordinary skill in the art, that the antenna assembly of Brink used for “field devices used in the process control and measurement industry,” could easily be adapted for measuring and monitoring water levels.
As to claim 20, Ishizuka does not explicitly teach removing the antenna cap from the antenna node after fastening the mounting bracket of the antenna assembly to the equipment with a mounting fastener
Brink teaches removing the antenna cap from the antenna node after fastening the mounting bracket of the antenna assembly to the equipment with a mounting fastener (“when it is desired to remove of replace the antenna 30, the antenna module 12 is removed from or attached to the field device by uncoupling or re-coupling the connector halves 26, 28,” [0044]). 
It would have been obvious to one of ordinary skill in the art to modify the device of Ishizuka by removing the antenna cap from the antenna node after fastening the mounting bracket, as taught by Brink. One of ordinary skill in the art would have been motivated to make .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 6,441,788 B1) in view of Brink (US 2012/0194405 A1), further in view of Okpokowunuk (US 2004/0129499 A1).
As to claim 23, Ishizuka in view of Brink does not teach the mounting bracket defines a substantially flat arm extending from the sidewall enclosure, at least one hole formed through the arm.
Okpokowunuck teaches the mounting bracket (64, Fig. 1) defines a substantially flat arm extending from the sidewall enclosure (26, Fig. 1), at least one hole (as seen in Fig. 1) formed through the arm.
It would have been obvious to one of ordinary skill in the art to modify the mounting bracket of Brink with a mounting bracket defining a substantially flat arm extending from the sidewall enclosure, at least one hole formed through the arm, as taught by Okpokowunuk, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. In this case, a substitution in the type of bracket used for mounting would still enable the assembly to be attached to a desired location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845